742 F.2d 628
Candace J. SULLIVAN, Appellee,v.The UNITED STATES, Appellant.
No. 84-806.
United States Court of Appeals,Federal Circuit.
Sept. 6, 1984.

Appealed from, U.S. Claims Court;  Judge Mayer.
Robert A. Reutershan, Washington, D.C., argued for appellant.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., and David M. Cohen, Washington, D.C., Director.
Roxanne Ando, Washington, D.C., of Office of the Gen. Counsel Dept. of Educ., of counsel.
John Salter, Washington, D.C., of Office of the Gen. Counsel Office of Personnel Management.
Steven M. Schneebaum, Washington, D.C., argued for appellee.  With him on the brief was Lisa A. Shapiro, Washington, D.C.
Before MARKEY, Chief Judge, and RICH, and BENNETT, Circuit Judges.
PER CURIAM.


1
This is an appeal from the United States Claims Court which granted plaintiff's motion for summary judgment and denied defendant's motion to dismiss this claim for severance pay.  We affirm.

OPINION

2
The judgment appealed from is affirmed on the basis of the opinion filed by the Claims Court.   Sullivan v. United States, 4 Cl.Ct. 70 (1983).


3
AFFIRMED.